Citation Nr: 1145707	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for fungal infection, bilateral feet.

2.  Entitlement to a rating in excess of 10 percent for residuals of right great toe fracture, with degenerative changes.

3.  Entitlement to a rating in excess of 10 percent prior to March 1, 2007, for residuals of a laceration, left foot.

4.  Entitlement to a compensable rating on and after March 1, 2007, for residuals of a laceration, left foot.

5.  The propriety of the reduction of the Veteran's disability rating for service-connected residuals of a laceration, left foot, effective March 1, 2007.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran; K.H.


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March 1978 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The issues of entitlement to service connection for a fungal infection, bilateral feet; entitlement to a rating in excess of 10 percent for residuals of right great toe fracture, with degenerative changes; entitlement to a rating in excess of 10 percent prior to March 1, 2007, for residuals of a laceration, left foot; entitlement to a compensable rating on and after March 1, 2007, for residuals of a laceration, left foot; and the propriety of the reduction of the Veteran's disability rating for service-connected residuals of a laceration, left foot, effective March 1, 2007, will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeal Management Center in Washington, DC.


FINDINGS OF FACT

1.  The original claim of service connection for fungal infection, bilateral feet, was denied in an unappealed July 1999 rating decision.  

2.  The evidence received subsequent to the July 1999 rating decision relates to a previously unsubstantiated fact by itself and/or in connection with the evidence previously assembled, and raises a reasonable possibility of substantiating the underlying service connection claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for fungal infection, bilateral feet.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1104 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements of VCAA have been satisfied, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a fungal infection, bilateral feet, because the claim is reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In December 1998, the Veteran submitted a claim of entitlement to service connection for fungal infection, bilateral feet.  This claim was denied in a July 1999 rating decision.  Although he was provided notice of this decision via a letter dated on July 20, 1999, the Veteran did not perfect an appeal.  Accordingly, the July 1999 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1104.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In September 2004, the Veteran submitted a claim to reopen the issue of entitlement to service connection for fungal infection, bilateral feet, which was denied in an April 2005 rating decision.  After the Veteran perfected an appeal, the Board remanded the Veteran's claim in June 2010 in order to obtain additional treatment records identified by the Veteran.  Specifically, the Veteran claimed that he received treatment at a VA facility in New Iberia, Louisiana, shortly after his service discharge.

In June 2010, the RO submitted a request to the Alexandria, Louisiana VA Medical Center (VAMC) for the treatment records identified by the Veteran.  That same month, the Alexandria, Louisiana VAMC replied that it possessed no responsive documents.  The RO then submitted a request for records to the New Orleans, Louisiana VAMC.  The New Orleans, Louisiana VAMC responded that they have no records demonstrating that the Veteran received treatment at that facility.  The RO then contacted the Shreveport, Louisiana VAMC in order to obtain the Veteran's treatment records, if any.  A December 2010 report of contact demonstrated that the Shreveport, Louisiana VAMC's record system showed no treatment for the Veteran and, thus, no records were found.  Ultimately, in December 2010, the RO issued a memorandum of unavailability for the records the Veteran claimed existed.  The RO also found that further attempts to locate such records would be futile.  The Board agrees.   

The Veteran's claim was re-adjudicated and denied in a May 2011 supplemental statement of the case.  Based on a review of the claims file, the Board finds that the RO substantially complied with the directives of the May 2011 remand and, thus, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  This claim has been remitted to the Board for further appellate review.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for fungal infection, bilateral feet, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the July 1999 rating decision is the last final disallowance with respect this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for fungal infection, bilateral feet, should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the July 1999 rating decision, the evidence of record included the Veteran's December 1998 claim.  Therein, the Veteran asserted that he contracted a bilateral foot fungal infection during his active duty service.  He indicated that he was treated during his active duty service in 1979 and 1980 at the "Panama Army Hospital" at Fort Sherman, Panama. 

The evidence of record at the time of the July 1999 rating decision also included the Veteran's service treatment records.  These records did not demonstrate complaints of or treatment for a bilateral foot fungal infection.

The Veteran's claim was denied in a July 1999 rating decision because the RO determined that the evidence of record did not demonstrate inservice treatment for a bilateral foot fungal infection.

Since the July 1999 rating decision, the Veteran submitted a September 2004 claim to reopen the issue of entitlement to service connection for a fungal infection, bilateral feet.  Therein he asserted that he contracted a bilateral foot fungal infection while on active duty in "jungle rot type conditions."

The Veteran then requested the RO to obtain private treatment records that he claimed would demonstrate treatment for a fungal infection, bilateral feet, following his active duty service.  Specifically, the Veteran indicated on a VA Form 21-4142 that he was treated by this private doctor from sometime in 1991 to sometime in 2001.  He further asserted that his service treatment records would demonstrate treatment for a bilateral foot fungal infection "during [his] entire military tour."

The RO requested treatment records from the Veteran's private doctor from January 1, 1991 to December 31, 2001.  The RO received treatment records from the Veteran's doctor, of which the earliest was dated in June 2001.  None of the obtained records demonstrated complaints of or treatment for a bilateral foot fungal infection or "jungle rot."

During a March 2005 VA scar examination, the Veteran stated that he was stationed in Panama during the 1980s.  He claimed that his feet were "soaked" for many days due to heavy rain and "water everywhere."  Because of this, the Veteran reported that the skin on is left dorsal mid foot "came out with some tissue," leaving a residual scar.  Upon physical examination, there was a .5-centimeter scar present that was described as darker, scaly, and superficial.  The Veteran complained of pain, irritation, and hypersensitivity in that area.  After further physical description of the scar and surrounding area, the examiner provided a diagnosis of a "small" scar, left dorsal mid foot with minimal residual.  No etiological opinion was rendered.

The Veteran underwent a separate VA examination of his feet in March 2005 pursuant to an unrelated claim.  The Veteran reiterated his assertion that his feet were soaked for several days while serving in Panama, and, as a result, the skin peeled off the left dorsal mid foot or front foot area leaving a scar.  He then claimed that since then he has experienced "significant" toenail infections and discoloration.  He further asserted that he lost all of his toenails, and that they are now discolored, dystrophic, blackish, and painful.  After a physical examination, the diagnoses were tinea pedis and severe onychomycosis of all toenails, bilaterally.  No etiological opinion was rendered.

According to a January 2006 VA treatment report, the Veteran complained of bilateral foot pain.  Ultimately, the diagnosis was onychomycosis.

In May 2006, the Veteran underwent a VA examination of his feet pursuant to an unrelated claim.  No findings were made regarding the presence or absence of a bilateral foot fungal infection.

An April 2009 VA treatment report demonstrated that the Veteran reported "abnormal toenails" since being stationed in the jungle in Panama.  After a physical examination, the diagnosis was onychomycosis.  No etiological opinion was rendered.

In March 2010, the Veteran testified at a Board hearing that he experienced a fungal infection of his feet during his active duty service while stationed in Panama in 1978.  He then testified that he was treated for this fungal infection by a medic and received treatment at a hospital.  He described the treatment as feet soaks and the application of creams.  He also testified that this fungal infection never ended and, thus, apparently has been present since its first incurrence.  He claimed that he was first treated after his active service discharge in 1983 at a VA facility in New Iberia, Louisiana.  He also testified that he was treated by a private doctor.  The Veteran then described the symptoms he experienced and noted that no doctor had related his current bilateral foot infection to his active duty service.

The Board finds that the evidence submitted since the July 1999 rating decision is both new and material sufficient to reopen his claim of entitlement to service connection for bilateral foot fungal infection.  Evans, 9 Vet. App. at 282-83.  The evidence discussed above is new because it was not previously submitted to VA for consideration.  This evidence is material because it related to unestablished facts necessary to substantiate the claim.  Specifically, the Veteran's claim was denied in the July 1999 rating decision because the RO found that the Veteran's service treatment records did not demonstrate inservice treatment for a bilateral foot fungal infection.  The evidence of record at the time of the July 1999 rating decision also did not include a then current diagnosis.  The evidence submitted since the July 1999 rating decision included diagnoses of bilateral tinea pedis and bilateral onychomycosis.  Although the Veteran previously asserted that he incurred a bilateral foot fungal infection during his service in Panama and that he received inservice treatment, he provided further details at to the supposed inservice treatment that he received and claimed that the infection continuously persisted following his active service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed).  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for bilateral foot fungal infection.  In determining that the evidence submitted since the July 1999 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  The Board finds that a remand for further development is required and, thus, the issue of entitlement to service connection for a fungal infection, bilateral feet, will be addressed in the remand portion of the decision below


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for fungal infection, bilateral feet, is reopened and, to this extent only, the appeal is granted.


REMAND

A.  Service Connection for a Fungal Infection, Bilateral Feet

As determined above, the Veteran submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a fungal infection, bilateral feet.  Although the Veteran underwent several VA examinations pertaining to his feet during the pendency of this appeal, these examinations were afforded to him pursuant to unrelated claims.  The Veteran was not afforded a VA examination that specifically addressed the salient diagnostic and etiological question presented by his service connection claim for a fungal infection, bilateral feet.  

Generally, a VA examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the inservice event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The evidence of record included several current diagnoses of tinea pedis and onychomycosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Further, the Veteran has consistently asserted that he first experienced a bilateral foot fungal infection during his active duty service while stationed in Panama in the late 1970s and/or early 1980s.  See Buchanan, 451 at 1337; Layno, 6 Vet. App. at 469.  Further, the Veteran asserted that he was treated for a bilateral foot fungal infection during his active duty service and that he persistently experienced symptoms thereof subsequent to his active duty discharge.  Id.  As such, the Board finds that there is an indication that the Veteran's current bilateral foot fungal infection may be associated with his active duty service.  However, the evidence of record did not include competent evidence addressing the etiological relationship between the Veteran's current tinea pedis and/or onychomycosis and his active duty service.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990)(holding that a remand may be required if the evidence of record before contains insufficient medical information for purposes of determining service connection).

B.  Residuals of Right Great Toe Fracture, with Degenerative Changes

Service connection was granted for residuals of a right great toe fracture, with degenerative changes, via a July 1999 rating decision, and a noncompensable rating was assigned thereto, effective December 18, 1999.  In September 2004, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected residuals of a right great toe fracture, with degenerative changes.  In April 2005, the rating assigned to the Veteran's residuals of a right great toe fracture, with degenerative changes, was increased to 10 percent, effective September 17, 2009, the date the Veteran's claim was received.  The Veteran perfected an appeal seeking a higher rating.  In June 2010, the Board remanded the Veteran's claim for further development.  Specifically, because the Veteran testified at a March 2010 Board hearing that his residuals of a right great toe fracture had increased in severity since the last VA examination, the Board found that a remand was warranted in order obtain more recent findings.  

While the Veteran's claim was in remand status, he was scheduled for a VA examination in December 2010.  Documents associated with the Veteran's claims file demonstrated that he failed to appear for this examination.  The Veteran's claim was then re-adjudicated and denied in a May 2011 Supplemental Statement of the Case.  In June 2011, the Veteran submitted the Notice Response to the May 2011 Supplemental Statement of the Case.  Therein, he contended that the VA outpatient clinic refused to see him despite being referred by his primary doctors.  He acknowledged missing several appointments in the past, claiming that said appointments conflicted with school and work.  He then requested that VA schedule him for a VA examination on a Friday because that was his only day off school and work.

The Board finds that the Veteran has presented good cause for failing to appear at the December 2010 VA examination.  38 C.F.R. § 3.655 (2011).  As such, the Board finds that a remand is warranted in order to afford the Veteran another VA examination to ascertain the current severity of his residuals of a right great toe fracture, with degenerative changes.

The Veteran is reminded that, while VA has a duty to assist the Veteran in obtaining information, there is a corresponding duty on the part of the Veteran to cooperate with VA in developing his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop entire claims with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

C.  Increased Rating for Residuals of a Laceration, Left Foot, and Propriety of Rating Reduction

In September 2004, the Veteran submitted a claim of entitlement to a compensable rating for residuals of a laceration, left foot.  In an April 2005 rating decision, the rating assigned to the Veteran's service-connected residuals of a left foot laceration were increased to 10 percent, effective September 17, 2004, the date the Veteran's claim was received.  The Veteran perfected an appeal seeking a higher rating.

In June 2006, the RO proposed to reduce the rating assigned to the Veteran's residuals of a left foot laceration from 10 percent to noncompensable because the April 2005 rating decision contained clear and unmistakable error.  Specifically, the rating increase assigned via the April 2005 rating decision was based on findings from a VA examination that pertained to scar on the dorsum (top) of the Veteran's left foot.  Service connection for residuals of a left foot laceration was granted for scar located on ball of the Veteran's left foot.  Consequently, the RO based the rating increase on evidence that was inapplicable to the Veteran's claim.

In August 2006, the Veteran objected to the proposed reduction.  In a November 2006 rating decision, the RO determined that the April 2005 rating decision contained clear and unmistakable error and, thus, the rating assigned to the Veteran's service-connected residuals of a left foot laceration was reduced from 10 percent to noncompensable, effective March 1, 2007.  

In a December 2006 Supplemental Statement of the Case, the Veteran's claim was captioned as entitlement to an evaluation in excess of 10 percent prior to March 1, 2007, for residuals of a left foot laceration, and entitlement to a compensable rating on and after March 1, 2007, for residuals of a left foot laceration.  This claim was then certified to the Board for appellate review.  In June 2006, the Board remanded this claim in order to afford the Veteran a VA examination.  Specifically, during the March 2010 Board hearing, the Veteran claim that his residuals of a left foot laceration had worsened since the last VA examination.  As such, the Board found that a remand was warranted in order to obtain findings that are more recent.

The Veteran was scheduled, but did not appear for a December 2010 VA examination.  His claim was then readjudicated in a May 2010 Supplemental Statement of the Case and remitted to the Board for further appellate review.

The RO effectuated the proposed reduction to the rating assigned to the Veteran's service-connected residuals of a left foot laceration in the November 2006 rating decision; however, the propriety of that reduction was not adjudicated in the May 2011 Supplemental Statement of the Case prior to remittal.  Although the Veteran did not specifically perfect an appeal to the November 2006 rating decision, the reduction occurred in the midst of the Veteran's increased rating claim.  As such, the propriety of that reduction attaches to and becomes an aspect of the Veteran's increased rating claim.  Consequently, the Board finds that a remand is warranted in order for the RO to address the propriety of the reduction of the Veteran's disability rating for service-connected residuals of a laceration, left foot, effective March 1, 2007, in a supplemental statement of the case.  Further, the Board finds that this claim is inextricably intertwined with the Veteran's claim of entitlement to ratings in excess of those already assigned to his service-connected residuals of a left foot laceration.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Accordingly, the Board finds that remanding the Veteran's claim for increased ratings for his residuals of a left foot laceration is warranted so that they may be contemporaneously adjudicated with issue of the propriety of the reduction of the Veteran's disability rating for service-connected residuals of a laceration, left foot, effective March 1, 2007.

Further, as discussed above, the Board found that the Veteran presented with good cause for failing to appear for the December 2010 VA examination.  38 C.F.R. 
§ 3.655.  As such, the Board finds that a remand is also warranted in order for the Veteran to be afforded another VA examination to ascertain the current severity of his residuals of a laceration, left foot.  See Wood, 1 Vet. App. at 193; Turk, 21 Vet. App. at 568.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA examination to occur on a Friday, if possible.  The examiner must be asked to determine the presence of a bilateral foot fungal infection, to include tinea pedis and onychomycosis, and, if any present, and the nature and etiology thereof.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination.  After examining the Veteran, reviewing his service and post-service treatment records, and with consideration of his statements, the examiner must provide an opinion as to whether any bilateral foot fungal infection found is related to his active duty service or any event therein, to include the Veteran's service in Panama.  All opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The report prepared must be typed.

2.  The Veteran must be afforded a VA examination to occur on a Friday, if possible.  The examiner must be asked to determine the current severity of the Veteran's residuals of a right great toe fracture, with degenerative changes.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must also consider the Veteran's statements.  All opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The report prepared must be typed.

3.  The Veteran must be afforded a VA examination to occur on a Friday, if possible.  The examiner must be asked to determine the severity of the Veteran's residuals of a laceration, left foot.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must also consider the Veteran's statements.  All opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether the notice that was sent was received or returned as undeliverable.

5.  The RO must contemporaneously adjudicate all of the issues being remanded herein, to include the propriety of the reduction of the Veteran's disability rating for service-connected residuals of a laceration, left foot, effective March 1, 2007, taking into consideration all relevant evidence received since the May 2011 Supplemental Statement of the Case.  If the benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


